Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 14, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BENISTY et al. (US Pub. 2019/0235774).
Regarding independent claims 1 and 19, BENISTY discloses a method, comprising: 
receiving a first command for performing an operation on a set of management units of a memory sub-system (Fig.10 and [0145]: receiving a command from a host computing device (e.g., host computing device 804)); 
generating a set of one or more second commands to perform the operation on each management unit of the set of management units based at least in part on receiving the first command (Fig.10 and [0145]: the received command is split into a plurality of low-level operations that are performed on the memory device); and 
performing the operation on each management unit of the set of management units based at least in part on generating the set of one or more second commands ([0146]: In response to the command, the controller identifies each type of low-level operation (block 1004) and looks up, in one or more power consumption tables (e.g., the power consumption table(s) 506, the amount of power to provide and/or allocate for performing the low-level operation(s) (block 1006). The one or more power consumption tables may store the value(s) representing the amount of power consumed by the low-level operation(s) in one or more previous iterations of each low-level operation,).
BENISTY further teaches performing operation concurrently for a plurality of management units of the set of management units ([0093]: the amount of power utilized for the next iteration of a low-level operation may be the median value of the amounts of power consumed by the low-level operation in two or more previous iterations of the low-level operation, and may be adjusted by delaying execution of the low-level operation and/or a portion thereof, such that the amount of power utilized for a plurality of concurrently executing operations satisfies a power budget).
Regarding claim 9, BENISTY teaches moving data from the set of management units to a second set of management units based at least in part on the set of one or more second commands, wherein the operation comprises a wear leveling operation ([0150]).
Regarding claim 12, BENISTY teaches wherein a quantity of the plurality of management units processed concurrently is configurable (Fig.1A and 10).
Regarding claim 14, BENISTY teaches wherein each management unit comprises pages associated with one or more dies and channels of the memory sub-system ([0030]).
Regarding claim 15, BENISTY teaches wherein the one or more dies store a plurality of codewords, parity bits, or a combination thereof  ([0030]).
Regarding claim 16, BENISTY teaches wherein the memory sub-system is a 3-dimensional cross-point sub-system ([0065]).

Reasons of Allowance

Claims 2-10, 13, 17, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 2 identifies the distinct features “performing the operation on each management unit of the set of management units based at least in part on generating the set of one or more second commands; performing a read operation on each management unit of the set of management units based at least in part on the set of one or more second commands; and collecting read statistics based at least in part on performing the read operation, wherein performing the operation comprises collecting the read statistics.", which are not taught or suggested by the prior art of records. 
Independent Claim 7 identifies the distinct features “performing the operation on each management unit of the set of management units based at least in part on generating the set of one or more second commands; receiving write information for the first command to perform the operation, the write information indicating at least one state to be written to one or more memory cells of the memory sub-system; and writing the write information on a management unit of the set of management units based at least in part on receiving the write information, wherein performing the operation comprises writing the write information", which are not taught or suggested by the prior art of records.
Independent Claim 13 identifies the distinct features “performing the operation on each management unit of the set of management units based at least in part on generating the set of one or more second commands; receiving a third command for performing a second operation on a second set of management units of the memory sub-system; and generating a set of fourth commands to perform the second operation on each management unit of the second set of management units, wherein the memory sub-system generates the set of fourth commands concurrently with generating the set of one or more second commands.", which are not taught or suggested by the prior art of records.
Independent Claim 17 identifies the distinct features “receiving a first command to perform a format operation for a set of management units of a memory sub-system; dividing the first command into a plurality of second commands to perform the format operation for each management unit of the set of management units based at least in part on receiving the first command; receiving write information for the first command to perform the format operation, the write information indicating at least one state to be written to one or more memory cells of the memory sub-system; and performing the format operation for each management unit of the set of management units based at least in part on the plurality of second commands and receiving the write information", which are not taught or suggested by the prior art of records.
Independent Claim 20 identifies the distinct features “generate a set of one or more second commands to perform the operation on each management unit of the set of management units based at least in part on receiving the first command; perform the operation on each management unit of the set of management units based at least in part on generating the set of one or more second commands; perform a read operation on each management unit of the set of management units based at least in part on the set of one or more second commands; and collect read statistics based at least in part on performing the read operation, wherein performing the operation comprises collecting the read statistics.", which are not taught or suggested by the prior art of records.
Claims 2-10, 13, 17, 18 and 20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 2-10, 13, 17, 18 and 20 are hereby allowed.

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135